t c memo united_states tax_court john n alphson petitioner v commissioner of internal revenue respondent docket no 16424-13l filed date robert conrad eroen for petitioner michael k park and najah j shariff for respondent memorandum opinion holmes judge john alphson ran up a tax bill of more than dollar_figure from to he didn’t pay and in the commissioner decided to place a lien on his property to try to collect alphson claimed he couldn’t pay the full amount because of financial problems dating back to the real-estate market collapse of and offered to settle for dollar_figure the commissioner rejected the offer because he thought alphson had wasted more than dollar_figure million that he should have used to pay his taxes background for much of his professional career up until alphson worked in the commercial real-estate industry owning and operating buildings as well as developing real_property in he settled an ongoing legal dispute between businesses in which he and family members were involved--the precise nature of the dispute and all its consequences aren’t clear from the record but alphson did cut formal ties with at least some family entities and was to receive a dollar_figure million settlement paid out over three years--and he eventually received dollar_figure in dollar_figure in and dollar_figure in alphson also claims that the settlement left him unemployed alphson nevertheless filed tax returns for that showed significant adjusted_gross_income year adjusted_gross_income dollar_figure big_number big_number tax dollar_figure big_number big_number the commissioner accepted the returns and assessed the tax shown see sec_6201 alphson however never paid and in date he filed for bankruptcy he won a discharge in date but his tax debt wasn’t dischargeable he tried to settle it with an offer_in_compromise oic in date his reason for seeking an oic was doubt as to collectibility tax-speak for not being able to pay the tax because his liabilities and living_expenses exceeded the value of his assets and future income he offered to pay dollar_figure to settle his tax debt which at that time before he filed hi sec_2010 tax_return and the commissioner assessed that debt too would have been just under dollar_figure as part of the oic process there was a back-and-forth exchange of requests and financial information but the gist of alphson’s argument was that he was unemployed and unable to find any work after three years had practically no assets and needed to pay thousands of dollars all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise u s c section a a exempts from discharge federal income taxes that have a return filing due_date including extensions within the three years before the bankruptcy filing_date it also exempts from discharge taxes that are assessable after the start of the bankruptcy case id sec_507 iii these provisions govern the three tax years in monthly expenses an oic specialist ultimately rejected alphson’s offer in date because she determined he could pay more than dollar_figure while one part of the irs mulled over alphson’s oic another part was moving ahead with collection and in date notified alphson that it had filed a notice_of_federal_tax_lien nftl against his property the commissioner’s notice of nftl filing and rejection of alphson’s oic then converged alphson asked for a collection_due_process cdp hearing in april to challenge the lien he claimed that he couldn’t pay the tax and that the irs should not have rejected his oic the settlement officer who conducted the cdp hearing met alphson and his lawyer for a face-to-face meeting in date he also conducted his own review of the information which alphson had submitted to support his oic but he ultimately rejected the offer and sustained the nftl filing alphson then appealed to this court he argues that the settlement officer abused his discretion by ignoring relevant facts and incorrectly calculating his assets and future income at calendar call in los angeles we granted the parties’ motion to submit this case without trial pursuant to rule we must decide whether the settlement officer abused his discretion by rejecting alphson’s offer of dollar_figure to settle his tax_liability of more than dollar_figure when the case was submitted alphson wa sec_54 years old he was also still a california resident as he was when he filed his petition he was married when he made his initial oic in but he now claims he is not discussion sec_7122 gives the commissioner wide discretion to accept compromise offers and to prescribe guidelines to determine whether an offer-in- compromise is adequate and should be accepted offers in compromise come in three flavors doubt as to liability when there’s a genuine dispute about the existence or amount of a tax debt doubt as to collectibility when a taxpayer’s assets and income are insufficient to pay the full debt and the promotion of effective tax_administration when collection would cause economic hardship to the taxpayer or compelling public policy or equitable considerations favor compromise sec_301_7122-1 proced admin regs the code leaves the decision to accept or reject an oic to the commissioner’s discretion but his decision should be based on all the facts and circumstances relevant to the offer id para c alphson’s offer was based on doubt as to collectibility the commissioner has said that he’ll accept an oic based on doubt as to collectibility when it’s unlikely that he can collect the unpaid tax_liability in full and the offer reflects the taxpayer’s reasonable collection potential rcp see internal_revenue_manual irm pt date the rcp is a key concept in this corner of tax law but it’s easy to understand a taxpayer’s rcp is the amount that the irs thinks it can get from his assets and income the irm explains in exhaustive detail how to calculate a taxpayer’s rcp and while the process is complicated its guiding principle and purpose are simple the commissioner estimates how much he can collect by selling a taxpayer’s property and garnishing his income while allowing for certain necessary expenses we can even come up with a hand formula rcp oic no see 159_f2d_169 2d cir though as always in tax law there are some exceptions and under some circumstances that no can become a yes see irm pt alphson challenges the settlement officer’s rejection of his oic our standard of review in such a case depends on whether his underlying tax_liability was at issue alphson wants to challenge his underlying tax liability--in his petition he states he is challenging the underlying tax_liability assessed by the irs the problem however is that he didn’t raise the issue any time before or during his cdp hearing nowhere in his request for a hearing did he indicate that he wanted to challenge his liability he raised only his claimed inability to pay and when alphson and his attorney met in person with the cdp settlement officer they stated that alphson didn’t challenge his underlying tax_liability that’s enough to knock that issue out of this case since alphson never raised the issue of liability during his hearing he can’t do so now see 129_tc_107 that means that the only issue left is whether the settlement officer should have accepted alphson’s oic our standard of review for this issue is abuse_of_discretion see 114_tc_604 114_tc_176 we don’t decide whether in our opinion the settlement officer should have accepted alphson’s oic but whether the settlement officer abused his discretion when he rejected it see 112_tc_19 a settlement officer abuses his discretion if his decision was grounded on an error of law or rested on a clearly erroneous finding of fact or if he ruled irrationally see 447_f3d_706 9th cir aff’g tcmemo_2004_13 249_f3d_1121 9th cir to make a proper determination a settlement officer at a cdp hearing must verify that the requirements of applicable law and administrative procedure were met consider issues properly raised by the taxpayer and decide whether the collection action balances the need for efficient tax collection with the taxpayer’s legitimate concerns sec_6330 at his cdp hearing alphson raised the issue of his oic based on doubt as to collectibility in his petition to this court he argues that the settlement officer erred in calculating his rcp and therefore erred in rejecting his offer we turn then to the calculation of alphson’s rcp the main components of a taxpayer’s rcp are his realizable net equity in his assets and his net future income see 136_tc_475 aff’d 502_fedappx_1 d c cir irm pt date the settlement officer calculated alphson’s rcp to be over dollar_figure million far more than the dollar_figure offer alphson argues that the settlement officer erred greatly in his calculation of both components and we’ll look at each we note at the start that the irs tells taxpayers that it will give full consideration to their overall situation including such factors as age health education and occupational training irm pt date all as of the time the taxpayer submitted his oic id pt date the process necessarily requires some estimation we’re certainly aware of the longstanding rule that the irm doesn’t have the force of law but because sec_7122 gives such wide discretion to the commissioner to establish guidelines for evaluating oics we’ve generally upheld a settlement officer’s determination rejecting an oic as reasonable when he follows the irm atchison v commissioner tcmemo_2009_8 and even if the officer makes some errors in calculating the rcp we have upheld a determination when the taxpayer’s oic was far less than the correct rcp see carter v commissioner tcmemo_2007_ aff’d in part vacated in part sub nom 568_f3d_710 9th cir i net equity the settlement officer determined that alphson had net realizable equity in assets of more than dollar_figure million even though alphson said on his form 433-a collection information statement for wage earners and self-employed individuals that he had only dollar_figure in total available assets he also said in his appeal from the irs’s initial rejection of his oic that he really had a negative net_worth of dollar_figure the settlement officer’s calculation of alphson’s assets includes a number of bank accounts and cash deposits that alphson didn’t include but by far the largest asset is the dollar_figure alphson collected as a result of his settlement we focus on this amount--if it’s includible in alphson’s rcp it alone is so much greater than dollar_figure that it justifies rejection of the oic no one disputes the basic facts about this settlement both parties agree that alphson received three payments--one in one in and one in both also agree that alphson doesn’t have any of this money because he spent it the parties don’t agree however about whether all or some of it should still be included in alphson’s rcp this is a dispute in other words about whether or not the settlement proceeds are a dissipated asset a dissipated asset is any asset liquid or illiquid that has been sold transferred or spent on non-priority items or debts and that is no longer available to pay the tax_liability johnson t c pincite if a taxpayer can substantiate claims that he used dissipated assets for necessary living_expenses the commissioner shouldn’t include them in the taxpayer’s rcp id ascribing dissipated assets to someone results in a legal fiction that may seem harsh it treats a taxpayer as having money that he actually doesn’t but not including dissipated assets in rcp would create a perverse incentive to be profligate a taxpayer with a large tax debt could waste his money on nonessential goods and then plead poverty when the taxman came including dissipated assets in rcp solves this chutzpah problem see alex kozinski eugene volokh lawsuit shmawsuit yale l j defining chutzpah the irm provides specific guidance on how to calculate and when to include dissipated assets in a taxpayer’s rcp but the parties disagree about what version of the irm to apply alphson cites the irm for the principle that inclusion of dissipated assets in rcp is no longer applicable except in situations where it can be shown the taxpayer has sold transferred encumbered or otherwise_disposed_of assets in an attempt to avoid the payment of the tax_liability irm pt date he argues that the commissioner hasn’t shown he spent the settlement proceeds with the intent of avoiding payment of his taxes this is true and he accurately quotes part of the current irm but his overall argument is misguided first he cites an irm provision that was added in date alphson renewed his initial oic when he sent his cdp hearing request to the irs in date the settlement officer rejected the oic and issued his notice_of_determination in date the relevant irm provisions on dissipated assets remained the same throughout the process which ended before the irm was changed in date so at all relevant times the settlement officer would’ve been applying a different version of the irm that version provides in relevant part that while dissipated assets shouldn’t automatically be included in calculating rcp if a taxpayer used assets on nonpriority items the officer should determine what portion of the value of the asset is appropriate to include in the taxpayer’s rcp irm pt dollar_figure date the inclusion of dissipated assets must clearly be justified in the case file and the determination should analyze facts such as when the assets were dissipated in relation to the tax_liability and the oic with a general_rule of considering only assets dissipated within five years of the offer id in the earlier version of the irm as with the current one the officer shouldn’t include assets that were used to fund necessary living_expenses notably absent from this version of the irm is a presumption against including dissipated assets unless the officer shows an attempt to avoid paying the tax when we consider the requirements we find that the settlement officer followed the irm the settlement officer independently considered alphson’s settlement proceeds as documented by the oic specialist he looked at when alphson received the settlement proceeds and when he incurred his tax_liabilities after he tentatively concluded that alphson had dissipated assets that could have paid his tax bill he gave alphson another chance to respond and here we get to alphson’s main argument he says that he didn’t dissipate any assets because he used them for necessary expenses he gave the settlement officer a table of those expenses and pages of photocopied checks to substantiate his claim the list alphson’s oic was first rejected by an oic specialist we review for abuse_of_discretion during the cdp hearing so the initial rejection has no bearing on our review what’s important is the settlement officer’s determination see eg taylor v commissioner tcmemo_2009_27 lloyd v commissioner tcmemo_2008_15 year months legal fees dollar_figure -0- total big_number schedule c expenses dollar_figure big_number credit card dollar_figure big_number living_expenses dollar_figure big_number total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number alphson argues that these expenses were necessary and because he used the dollar_figure to cover part of them the settlement proceeds aren’t a dissipated asset his argument fails for a few reasons first the table alone isn’t adequate substantiation--it doesn’t prove he actually spent these amounts or spent them on what he claims he did provide pages and pages of photocopies of checks but he didn’t sort or organize them by type of expense or purpose some seem to be for clearly unnecessary expenses--there are many to various country clubs while others such as some made out to a lawyer or banks or credit cards might be for necessary expenses but the checks alone don’t show that--the check doesn’t say if that lawyer was the one who helped him obtain his settlement thus earning money or what the credit cards were used for electronic withdrawal records similarly show payments to businesses such as american express chase or bank of america but not what the underlying charges were for missing from these charts checks and bank records are receipts that show what he actually bought without such information we can’t verify that alphson was spending money on necessary living or business_expenses and he hasn’t substantiated such claims we can see no error much less clear error by a settlement officer who thought likewise even some expenses that are living_expenses aren’t reasonable in for at least part of the year there are checks showing rent payments of dollar_figure a month the settlement officer noticed this and considered it exorbitant alphson however gave him no information about what the rent was for and didn’t produce his lease agreement we see no error much less clear error in the settlement officer’s conclusion that such expenses are exorbitant and far in excess of what a person claiming only one dependent on his and tax returns and none on hi sec_2010 return would need the officer who holds the cdp hearing is supposed to follow the irm as well and must exercise independent the record is also unclear on how many children alphson had and whether he was taking care of them he claimed only one dependent on each of his returns for the years at issue but in other documents he claimed to have four children living in his household and his bankruptcy documents list seven children three of them are stepchildren but his wife claimed only one dependent on her return for the same years alphson has provided no strong_proof one way or the other besides various documents listing different numbers of children we can hardly fault the settlement officer for relying on those returns judgment when he determines an rcp see irm pts date and date the settlement officer did this the case activity record shows that he did consider the issue of dissipated assets and decided to include the settlement proceeds in the rcp he reasoned that alphson had failed to show that he spent the money on necessary expenses--which in context means that he concluded both that alphson hadn’t adequately showed what he spent the money on and that he hadn’t showed that what he said he spent the money on was necessary or even reasonable as a result the officer rejected the offer we can’t find any significant errors made by the settlement officer in his determination the irm for the years at issue provided that the officer should clearly justify the inclusion of information about dissipated assets in the case file and should analyze facts such as when the assets were dissipated in relation to when the tax_liability arose the officer also shouldn’t include assets dissipated more than five years before the offer or assets used to pay for necessary living_expenses irm pt on the record before us the settlement officer followed these requirements at all stages of the process of course alphson must have spent some money during the years at issue for necessary living_expenses but he didn’t give the settlement officer much proof the dollar_figure a month for rent in doesn’t count his records do show expenditures on items such as gas dollar_figure in date and phone service dollar_figure to verizon in date but these are trivial when compared to the more than dollar_figure million that he claims to have spent in the settlement officer could’ve reduced the net equity part of the rcp a bit to account for these tiny expenses but given that alphson provided so little helpful information and because he appeared to have other unexplained money coming in during these years that could’ve covered his living_expenses we can’t find that the settlement officer abused his discretion by making a decision grounded on clearly erroneous facts or by ruling irrationally see indus investors v commissioner tcmemo_2007_93 even if the settlement officer allowed alphson’s schedule c expenses of dollar_figure and allowed living_expenses of a few thousand dollars a month there would still be around dollar_figure million of the settlement proceeds that could be includible in alphson’s rcp as a dissipated asset this would still make the rcp far greater than the offer of dollar_figure even if the settlement officer makes some errors calculating the rcp we uphold determinations when the taxpayer’s oic was far less than the correct rcp see eg carter v commissioner tcmemo_2007_25 immaterial to use dollar_figure instead of dollar_figure as future income in calculating the rcp when oic was only dollar_figure at the cdp hearing alphson said he’d be willing to raise his offer to dollar_figure but even that is still far below his rcp once one adds to it any reasonable portion of the dissipated assets we therefore find that the settlement officer didn’t abuse his discretion by determining the settlement proceeds were a dissipated asset and we could determine that the settlement officer didn’t abuse his discretion by rejecting the oic based on dissipated assets alone but as an alternative ground we turn to the future-income component of alphson’s rcp future income future income is a calculation of a taxpayer’s gross monthly income less necessary expenses for a specific number of months into the future irm pt alphson’s rcp was far below his oic under many different scenarios but we will consider just one more alphson as explained above argues that under the current version of the irm dissipated assets should be included only if he spent them with the intent of avoiding tax_payments he quotes the irm selectively however the rest of the provision says to include dissipated assets used for unnecessary items after the tax has been assessed or within six months before assessment irm pt date the commissioner assessed alphson’s tax_liability on date and his liability on date under these facts even if we assume alphson received all of his settlement proceeds at the beginning of the year and therefore before his or taxes were assessed he still received dollar_figure in after his first tax_assessment and that would therefore qualify as a dissipated asset simply adding dollar_figure to alphson’s rcp makes it far in excess of dollar_figure or dollar_figure we would find that the settlement officer did not abuse his discretion in rejecting the oic even under this scenario date the analysis usually begins with the taxpayer’s current income at the time of the offer and the number of months depends on factors like the kind of offer he made and how much time was left for the commissioner to collect the tax id pt no one rule controls all circumstances and the officer should consider any fact about the taxpayer’s situation that affects his ability to earn income such as his age health education and past work experience fairlamb v commissioner tcmemo_2010_22 irm pt the settlement officer calculated alphson’s future income to be nearly dollar_figure million a gross monthly income of dollar_figure minus monthly expenses of dollar_figure multiplied by months alphson who claims to have been unemployed and without any income since says this calculation was grossly incorrect and an abuse_of_discretion it’s not clear whether some of his arguments are against the calculation of his future income or the inclusion of dissipated assets in his equity but he does claim to be unable to find work and he alleges that the settlement officer erred by looking back too far and incorrectly averaging amounts to calculate his future income we do find that the settlement officer made some clear errors in calculating alphson’s future income first alphson claims to be unemployed despite his herculean efforts to obtain suitable employment and he blames this on his age his low credit rating and the fact that the real-estate-market was severely depressed after the great recession began alphson claimed to have a household_income of only dollar_figure all of which came from his wife his briefs repeatedly attack the settlement officer’s calculation of his future income but they don’t offer an alternative number presumably he thinks it should be zero but nowhere in the record is there evidence of alphson’s ever receiving any sort of unemployment benefit nor of any specific efforts he made to find new work on his form 433-a he showed actual monthly expenses of dollar_figure but he never explained how he supported himself he later claimed to be getting assistance from family but provided no proof there is a difference between unemployed and permanently unemployable and in the past we’ve found the commissioner didn’t abuse his discretion when deciding that on the basis of a taxpayer’s health education skills prior earnings and professional background that the taxpayer could earn future income despite being unemployed at the moment see johnson t c pincite this all shows that the settlement officer didn’t abuse his discretion by finding that alphson would earn some future income the settlement officer was however much more specific he calculated alphson’s future income by averaging agi for to dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the settlement officer also averaged bank_deposits for the three months leading up to the offer and found an additional dollar_figure a month of unexplained deposits which he added to the previous average to get a gross_income of dollar_figure he also adjusted alphson’s claimed monthly expenses expense type food clothing housing utilities vehicle loan lease vehicle operating cost public transportation health insurance other health care child care total claimed dollar_figure big_number allowed dollar_figure -0- big_number difference dollar_figure -0- -0- big_number the expenses alphson included with his initial offer don’t match the expenses that he claimed he spent the settlement proceeds on this also supports the settlement officer’s finding that alphson’s numbers couldn’t be trusted the settlement officer subtracted the dollar_figure in allowed expenses from the dollar_figure in gross monthly income to arrive at a net monthly income of dollar_figure and he multiplied this by months because he concluded that there were still about years left to collect the tax alphson points us to a number of irm provisions that he argues the settlement officer misapplied he repeatedly cites the wrong version of the irm however so we will review the settlement officer’s work under the relevant irm provisions for the years at issue part dollar_figure provided most of the guidance for calculating future income it says that when a taxpayer has been unemployed for a long time his current income should be used and the officer shouldn’t average income and shouldn’t use anticipated future income if the taxpayer’s future employment is uncertain id pt if a taxpayer has irregular earnings then the officer should use average income id but in all cases the officer should exercise his judgment on a case-by-case basis when determining when to average income there are two additional provisions relevant to alphson’s situation the irm says that if the taxpayer has been unemployed for over one year and provided proof that social_security disability is the sole source_of_income d o not apply income_averaging id pt example emphasis added and in situations where the taxpayer’s income doesn’t meet his stated living_expenses the difference shouldn’t automatically be included as additional income but the officer should ask about the source of unexplained deposits much of the parties’ disagreement concerns whether alphson is really unemployed and whether he’s receiving any additional income it’s clear that the officer didn’t simply add as income the difference between alphson’s claimed income and expenses which would’ve violated the irm but he did note that alphson somehow made bank_deposits of dollar_figure each month from entities controlled by family members plus thousands more from unknown sources and he also observed that alphson never substantiated his claims of unemployment by for example showing social_security checks the problem is that since this case was submitted under rule all we have are exhibits listing dollar amounts with little explanation the number of these deposits--combined with alphson’s apparent ability to fund an expensive lifestyle without any obvious source of income--might lead one to conclude he wasn’t really unemployed or was that receiving income from some other source but in reviewing a notice_of_determination we limit our review to the commissioner’s own explanation see lg kendrick llc v commissioner t c __ __ slip op pincite date salahuddin v commissioner tcmemo_2012_141 that explanation isn’t always clear the settlement officer stated that she averaged alphson’s income over three years because he was unemployed this would seem to violate the irm’s direction not to average when the taxpayer is unemployed moreover alphson’s agi from when he claimed to be unemployed might not be a good indicator of what he would make when employed in the future for example in most of his reported agi came from a capital_gain related to an entity he appeared to be selling an interest in in he reported dollar_figure on his schedule c but dollar_figure of income was a capital_gain from selling off his interest in the entity there is nothing to indicate that alphson could continue to have such high capital_gains in the future-- in fact hi sec_2011 return showed no income and while we don’t accept this as necessarily accurate it does call into question whether the hundreds of thousands of dollars in capital_gains would continue past we think then that ascribing dollar_figure in monthly income to alphson to compute his rcp is clear error the irs is on much firmer ground in the settlement officer’s analysis of alphson’s dollar_figure a month in unexplained deposits alphson never explained its source it was much more recent and we can’t easily ascribe it to a possibly irregular capital_gain as with the other amount we don’t think the settlement officer abused his discretion when he included this amount in alphson’s future income as we’ve already stated we don’t think it was error for the settlement officer to think that at some point alphson would again find a job assuming he actually was unemployed since he was only years old when he made his first offer had a good education and job experience and the real-estate market had started to pick up the settlement officer made one more error multiplying alphson’s net monthly income by months to calculate his future income an older version of the irm instructs a settlement officer to multiply monthly income by the number of months remaining in the statutory collection_period irm pt date however this changed in and the irm then told settlement officers to multiply monthly income by months or the remaining statutory period whichever is less for oics payable between more than months and months id pt alphson’s original offer was for dollar_figure to be paid in more than five months but he didn’t specify how long it would take him to pay he later sent a protest letter about his initial rejection in this letter alphson said he’d pay dollar_figure instead of dollar_figure and he said he’d pay it over months between the two alphson expressed his intent to pay the offer in months that means the settlement officer should’ve multiplied his monthly income by months or the remaining number of months in the collection_period whichever was less the commissioner assessed alphson’s tax on date and he generally has years from the date of assessment to collect the tax sec_6502 therefore even if one ignores any tolling the commissioner could’ve collected the tax until at the earliest at the time of the offer in there was more than months left in the collection_period so the settlement officer should’ve multiplied the monthly income by months this error though is completely harmless for example if we assigned to alphson a monthly income of dollar_figure which seems conservative under the circumstances and allowed dollar_figure a month in expenses rounded up a bit from what the commissioner allowed alphson would have a net monthly income of dollar_figure if we multiply that by months his future income would have been dollar_figure now this is obviously much less than what the settlement officer calculated but it’s also still much much more than alphson’s offer and that isn’t even considering the dollar_figure in dissipated assets as we noted before even if the settlement officer made errors in calculating alphson’s rcp we will uphold his decision when the taxpayer’s offer is far less than the correct rcp see carter v commissioner tcmemo_2007_25 alphson has one more argument he notes that while the commissioner may reject an offer that is significantly less than a taxpayer’s oic he may accept such an offer when special circumstances apply see id one of these special circumstances is when a taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the rcp regulations provide some examples a taxpayer who provides full-time care to a dependent_child with a serious long-term illness or a taxpayer who is retired or disabled and living on a fixed income see sec_301_7122-1 proced admin regs alphson claimed that he would suffer economic hardship if he had to pay but he presented no specific evidence of any such hardship there’s no abuse_of_discretion in making a determination against a taxpayer on an issue where he produces no evidence see eg giamelli v commissioner t c pincite an officer conducting a cdp hearing must always verify that the irs met the requirements of applicable law and administrative procedures and consider if the collection action balances the need for efficient tax collection with the taxpayer’s legitimate concerns sec_6330 the settlement officer met both of these requirements because the settlement officer didn’t abuse his discretion in determining to proceed with collection decision will be entered for respondent
